[Cite as State v. Hassell, 2012-Ohio-3598.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

STATE OF OHIO

        Plaintiff-Appellee

v.

DAVID M. HASSELL

        Defendant-Appellant


Appellate Case No. 2011-CA-69

Trial Court Case No. 2011-CR-342

(Criminal Appeal from
(Common Pleas Court)


                                               ...........
                                          DECISION AND ENTRY
                                 Rendered on the 10th day of August, 2012.
                                               ...........
PER CURIAM:

        {¶ 1} Defendant-appellant David M. Hassell appeals from his eleven-month sentence

imposed for Violation of a Protection Order, in violation of R.C. 2919.27(A)(1), a felony of the fifth

degree. Hassell contends that the sentence constitutes an abuse of discretion.

        {¶ 2} Not including one conviction for housing violations, according to the pre-sentence

investigation report, Hassell has been convicted of criminal offenses on 30 separate occasions before
                                                                                                                                2


this conviction, most of which have been either for indecent exposure, driving without a valid

driver’s license, or driving while under the influence. Furthermore, Hassell was on community

control sanctions when he committed this offense.                                Therefore, Hassell’s argument that his

eleven-month sentence is an abuse of discretion is a difficult one to make.

       {¶ 3} But we find it unnecessary to decide this appeal. Hassell requested and obtained

three extensions of time to file his brief before filing it on April 30, 2012. According to the Ohio

Adult Parole Authority, Hassell was released from prison just nine days later, on May 9, 2012;

although post-release control was optional for this offense, he was not subject to post-release control

when he was released.1 Hassell never sought a stay of his sentence.

       {¶ 4} There is no meaningful relief that we can provide Hassell on appeal. He has already

completed his sentence, and he is not challenging the propriety of his plea of guilty to the charge.

This appeal is moot, and it is therefore DISMISSED.

       {¶ 5} IT IS SO ORDERED.




                                                 MIKE FAIN, Judge




                                                 MARY E. DONOVAN, Judge




                                                 JEFFREY E. FROELICH, Judge

         1
         An officer of this court telephoned the Ohio Adult Parole Authority on July 25, 2012, and elicited this information.
                                3




Copies mailed to:

Stephen K. Haller
Stephanie R. Hayden
Greene Co Prosecutor’s Office
61 Greene Street
Xenia, OH 45385
Brian A. Smith
503 W. Park Avenue
Barberton, OH 44203
Hon. Stephen Wolaver
Greene County CPC
45 N. Detroit Street
Xenia, OH 45385-2998